—Determination of respondent New York City Housing Authority dated April 5, 1995, which terminated petitioner from his position as a New York City Housing Authority police officer, unanimously modified, on the law and the facts, to vacate the finding of guilt on charge 7, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Richard Lowe, III, J.], entered October 26, 1995), is otherwise disposed of by confirming the remainder of the determination, without costs.
Respondent’s determination that on two separate occasions petitioner stole money from suspected drug dealers and com*338mitted four other internal regulation violations is supported by substantial evidence consisting of the victims’ testimony that petitioner took their money while holding a gun to them, the investigating officer’s testimony that petitioner failed to make the required memo book recordings of the incidents and by petitioner’s own testimony admitting facts establishing the internal regulation violations. Challenges to the witnesses’ credibility were appropriately resolved by the Hearing Officer (see, Matter of Berenhaus v Ward, 70 NY2d 436,-443-444). The penalty of dismissal is not so disproportionate to the offenses as to be shocking to our sense of fairness (see, supra, at 445). We modify as indicated since, as respondents City of New York and Police Department represent, charge 7 was withdrawn at the hearing. Concur—Milonas, J. P., Ellerin, Nardelli and Tom, JJ.